DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       FRANCISCO MONTES, JR.,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1812

                           [November 27, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth A. Scherer,
Judge; L.T. Case Nos. 95-21939 CF10A, 96-1225 CF10A, and 96-3342
CF10A.

   Francisco Montes, Jr., Hollywood, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., TAYLOR and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.